Exhibit (c)(2) MERISEL, INC. STATEMENT OF INCOME PROJECTION Net Sales Cost of Sales Gross Profit Selling, general and administrative expenses Intangible impairment Lease abandonment charge Restructuring charge Insurance proceeds, net -422 Other charges 44 44 44 Operating income (loss) -144 -14,610 -128 -713 Interest expense, net Income Tax Benefit -126 -26 -160 Net Income (loss) -1,475 -2,451 -18,131 -4,013 -5,028 -4,666 -5,335 -6,065 Addbacks: Interest and extraordinary items Depreciation and Amortization Stock Compensation Expense 24 Adjusted EBITDA -1,015 1 MERISEL, INC. BALANCE SHEET PROJECTION Cash and Cash Equivalents Accounts Receivable Inventories Prepaid and Other Current Assets Total Current Assets Property and Equipment, Net Restricted Cash Intangible Assets Other Assets Total Assets Accounts Payable Accrued Liabilities Capital lease obligations, current maturities Revolving Line of Credit Total Current Liabilities Redeemable Preferred Stock Convertible Subordinated Note Capital Lease Obligations Deferred Occupancy Costs Total Liabilities Common Stock 84 APIC Accumulated Deficit -293,461 -297,474 -302,502 -307,168 -312,503 -318,568 Treasury Stock -1,944 -1,944 -1,944 -1,944 -1,944 -1,944 Total Equity -10,004 -12,242 -17,270 -21,937 -27,272 -33,337 Total Liabilities and Equity 2 MERISEL, INC. STATEMENT OF CASH FLOW PROJECTION Net Income -4,013 -5,028 -4,666 -5,335 -6,065 Adjustments to reconcile net loss to net cash used in operating activities: Stock based compensation 24 Deferred occupancy costs 67 44 21 -7 -73 Amortization of preferred stock discount 48 Depreciation and amortization Preferred stock dividends paid in kind Convertible note interest paid in kind Change in operating assets and liabilities: Accounts receivable 40 -411 -374 -379 Inventories -43 -76 -79 -75 Prepaid and other assets -51 77 Accounts payable -2,767 39 Accrued and other liabilities -4,396 -99 Net cash provided by operating activities Cash flows from investing activities Capital expenditures -2,355 -2,200 -2,300 -2,300 -2450 Total cash used in investing activities -2,355 -2,200 -2,300 -2,300 -2450 Cash flows from financing activities Capital lease payments -1,030 -766 -837 -988 -1,287 Equipment financed with capital lease Issuance of convertible note Borrowing on (repayment of) revolving credit line -100 -252 -500 -500 0 Total cash used in financing activities -219 -337 -448 -287 Net increase (decrease) in cash and cash equivalents -291 54 -99 Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period 3 MERISEL, INC. STATEMENT OF INCOME PROJECTION (UPSIDE CASE SCENARIO) Net Sales Cost of Sales Gross Profit Selling, general and administrative expenses Intangible impairment Lease abandonment charge Restructuring charge Insurance proceeds, net -422 Other charges 44 44 44 Operating income (loss) -144 -14,610 -127 12 Interest expense, net Income Tax Benefit -126 -26 -160 Net Income (loss) -1,475 -2,451 -18,131 -4,013 -4,303 -3,084 -2,677 -2,332 Addbacks: Interest and extraordinary items Depreciation and Amortization Stock Compensation Expense 24 Adjusted EBITDA -1,015 4 MERISEL, INC. BALANCE SHEET PROJECTION (UPSIDE CASE SCENARIO) Cash and Cash Equivalents Accounts Receivable Inventories Prepaid and Other Current Assets Total Current Assets 16,192 16,618 19,051 22,305 26,498 Property and Equipment, Net 7,365 7,271 7,262 7,225 7,224 Restricted Cash - Intangible Assets 1,764 1,456 1,211 966 721 Other Assets 754 499 244 264 156 Total Assets 26,075 25,844 27,767 30,760 34,598 Accounts Payable 4,951 4,994 5,187 5,397 5,609 Accrued Liabilities and Deferred Revenue Capital lease obligations, current maturities Revolving Line of Credit Total Current Liabilities Redeemable Preferred Stock Convertible Subordinated Note Capital Lease Obligations Deferred Occupancy Costs Total Liabilities Common Stock 84 APIC Accumulated Deficit -293,461 -297474 -301777 -304860 -307537 -309869 Treasury Stock -1,944 -1944 -1944 -1944 -1944 -1944 Total Equity -10,004 -12,242 -16,545 -19,629 -22,306 -24,637 Total Liabilities and Equity 5 MERISEL, INC. STATEMENT OF CASH FLOW PROJECTION (UPSIDE CASE SCENARIO) Net Income -4,013 -4,303 -3,084 -2,677 -2,332 Adjustments to reconcile net loss to net cash used in operating activities: Stock based compensation 23.88 - Deferred occupancy costs 66.84 44.07 20.84 Amortization of preferred stock discount 328.83 386.26 453.72 532.96 48.41 Depreciation and amortization Preferred stock dividends paid in kind Convertible note interest paid in kind 321.66 306.64 336.32 336.32 342.13 Change in operating assets and liabilities: Accounts receivable -85 -595 -618 -641 Inventories 665.92 Prepaid and other assets -55 72 Accounts payable -2,767 43 Accrued and other liabilities -4,396 -87 Net cash provided by operating activities Cash flows from investing activities Capital expenditures -2,355 -2,200 -2,300 -2,300 -2,450 Total cash used in investing activities -2,355 -2,200 -2,300 -2,300 -2,450 Cash flows from financing activities Capital lease payments -1,030 -767 -837 -988 -1,287 Equipment financed with capital lease Issuance of convertible note 750.0 - Borrowing on (repayment of) revolving credit line - Total cash used in financing activities -219 -337 -488 -287 Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period
